 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BACKCOUNTRY AGAINST DUMPS;                         Case No.: 20-CV-2343 JLS (DEB)
     DONNA TISDALE; and JOE E.
12
     TISDALE,                                           ORDER REGARDING
13                    Plaintiffs,                       SEQUENCING OF MOTIONS
14   v.                                                 (ECF Nos. 68–72)
15
     UNITED STATES BUREAU OF INDIAN
16   AFFAIRS; DARRYL LACOUNTE, in his
     official capacity as Director of the United
17
     States Bureau of Indian Affairs; AMY
18   DUTSCHKE, in her official capacity as
     Regional Director of the Pacific Region of
19
     the United States Bureau of Indian Affairs;
20   UNITED STATES DEPARTMENT OF
     THE INTERIOR; DAVID BERNHARDT,
21
     in his official capacity as Secretary of the
22   Interior; and TARA SWEENEY, in her
     official capacity as Assistant Secretary of
23
     the Interior for Indian Affairs,
24                   Defendants.
25
26   TERRA-GEN DEVELOPMENT
     COMPANY, LLC,
27
                    Intervenor-Defendant.
28

                                                    1
                                                                             20-CV-2343 JLS (DEB)
 1         On May 27, 2021, Plaintiffs Backcountry Against Dumps, Donna Tisdale, and Joe
 2   E. Tisdale (collectively, “Plaintiffs”); Intervenor-Defendant Terra-Gen Development
 3   Company, LLC (“Terra-Gen”); and Defendants United States Bureau of Indian Affairs,
 4   Darryl LaCounte, Amy Dutschke, United States Department of the Interior, David
 5   Bernhardt, and Tara Sweeny’s (collectively, “Federal Defendants”) (all together, the
 6   “Parties”) filed a Joint Motion for Continuance of Hearing on Motion for Preliminary
 7   Injunction, Extension of Briefing Deadlines and Special Briefing Schedule, and Status
 8   Conference (“Joint Mot.,” ECF No. 66) seeking, in part, to schedule a status conference to
 9   apprise the Court of the Parties’ respective positions concerning the proper sequencing of
10   the pending motions in this matter. See Joint Mot. at 2–3. In a May 28, 2021 order, “the
11   Court request[ed] briefing from the Parties concerning their views on the proper
12   sequencing of the pending motions in this matter” in lieu of scheduling the requested status
13   conference. See ECF No. 67 (the “Order”) at 2. Pursuant to the Order, Plaintiffs (ECF No.
14   70), Terra-Gen (ECF No. 69), and Federal Defendants (ECF No. 68) filed opening briefs
15   addressing the issue, and Plaintiffs (ECF No. 71) and Terra-Gen (ECF No. 72) filed
16   responsive briefs.
17         Having considered the Parties’ arguments and the relevant law, the Court determines
18   that the most efficient way to proceed is to first decide the Campo Band of Diegueno
19   Mission Indians’ (the “Tribe”) Motion to Intervene (ECF No. 49). Depending on the
20   outcome of said motion, the Court will request briefing and next decide the Tribe’s
21   proposed motion to dismiss, given that said motion could be dispositive of this matter in
22   its entirety, as well as the fully briefed partial motions to dismiss filed by Terra-Gen (ECF
23   No. 46) and Federal Defendants (ECF No. 60), which could narrow the issues before the
24   Court. Finally, given that Terra-Gen has represented to the other Parties and this Court
25   that no construction will begin on the project at issue in this litigation until at least late
26   November 2021, see Joint Mot. ¶ 4, the Court is confident that it can dispose of the
27   aforementioned motions in time to decide Plaintiffs’ Motion for Preliminary Injunction
28   (ECF No. 65) without the status quo being altered or Plaintiffs’ interests being prejudiced.

                                                   2
                                                                                20-CV-2343 JLS (DEB)
 1   The Court finds that this sequence will best conserve the resources of both this Court and
 2   the Parties.
 3         IT IS SO ORDERED.
 4   Dated: June 8, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                             20-CV-2343 JLS (DEB)
